Citation Nr: 0801500	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic anteromedial rotary laxity of the left knee with 
reconstructive surgery, to include whether the reduction in 
rating from 60 percent to 30 percent was proper.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic anteromedial rotary laxity of the right knee, to 
include whether the reduction in rating from 20 percent to 10 
percent was proper.

3.  Whether the termination of entitlement to a total 
evaluation in the basis of individual unemployability was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1977 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans Affairs (VA).  Jurisdiction has been transferred 
to the Nashville, Tennessee RO.

The veteran appeared at a hearing at the RO before the 
undersigned in July 2007.  The Board wrote the veteran in 
September 2007 and informed him that it was unable to obtain 
a recording of the September 2007 hearing in order to create 
a transcript.  The veteran was offered an opportunity to have 
a new hearing.  He replied in the affirmative to his letter 
in October 2007.  However, in the intervening period the 
Board was able to obtain a complete transcript of the July 
2007 hearing.  The veteran was informed of this development 
in another letter and notified that a new hearing would not 
be necessary.  He was provided with a transcript of the July 
2007 hearing, and a copy of the transcript was also placed in 
his claims folder.  As the veteran has already been afforded 
a hearing for his claims, the regulation pertaining to loss 
of hearing tapes or transcripts is no longer applicable, and 
the Board will proceed with the adjudication of the veteran's 
appeal without scheduling a second hearing.  38 C.F.R. 
§ 20.717 (2007). 

The Board notes that the issues originally on appeal included 
entitlement to an increased evaluation in excess of 20 
percent for the veteran's service connected degenerative disc 
disease, to include the propriety of the reduction of the 
evaluation from 40 percent to 20 percent, and entitlement to 
Dependents' Educational Assistance under the provisions of 
38 U.S.C.A. Chapter 35.  The evaluation of the veteran's 
degenerative disc disease was restored to 40 percent during 
the course of the veteran's claim.  Subsequently, the veteran 
submitted a written request to withdraw his appeal for an 
increased evaluation for his back disability and entitlement 
to Dependents' Educational Assistance at the July 2007 
hearing.  Therefore, these matters are no longer on appeal to 
the Board.  38 C.F.R. § 20.204 (2007). 


FINDINGS OF FACT

1.  The veteran's 60 percent evaluation for chronic 
anteromedial rotary laxity of the left knee with 
reconstructive surgery, the 20 percent evaluation for chronic 
anteromedial rotary laxity of the right knee, and the total 
rating based on individual unemployability had each been in 
effect for more than five years at the time April 2004 rating 
decision that decreased the evaluation for the left knee to 
30 percent and the right knee to 10 percent, and ended 
entitlement to individual unemployability. 

2.  The July 2003 rating decision that proposed the 
reduction, the April 2004 rating decision and the December 
2004 statement of the case do not reflect consideration of 
the provisions of 38 C.F.R. § 3.343 or 38 C.F.R. § 3.344 
prior to the reduction action. 

3.  The veteran has not undergone left knee replacement, and 
an evaluation in excess of 60 percent would exceed that which 
would be awarded for an amputation at that level. 

4.  The most recent VA examination did not show any 
subluxation or laxity of the right knee, and the range of 
motion was from zero to 90 degrees without any additional 
loss due to pain, weakness, incoordination or excess 
fatigability.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the chronic 
anteromedial rotary laxity of the left knee with 
reconstructive surgery from 60 percent to 30 percent was not 
in accordance with law, and the 60 percent evaluation is 
restored effective July 1, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5055 
(2007).

2.  The criteria for an evaluation in excess of 60 percent 
for the chronic anteromedial rotary laxity of the left knee 
with reconstructive surgery have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.59, 4.68, 4.71a, Codes 
5055, 5152, 5256-5263 (2007).  

3.  The reduction of the evaluation for the chronic 
anteromedial rotary laxity of the right knee from 20 percent 
to 10 percent was not in accordance with law, and the 20 
percent evaluation is restored effective July 1, 2004.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.344, 4.71a, Diagnostic 
Code 5257 (2007).

4.  The criteria for an evaluation in excess of 20 percent 
for the chronic anteromedial rotary laxity of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Codes 5257, 5260, 5261.  

5.  The termination of the veteran's entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities was not in accordance with law, and 
the total rating for unemployability is restored effective 
July 1, 2004.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.343, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable outcome below, assessment of VA's 
application of the Veterans Claims Assistance Act, and 
attendant due process issues, is not necessary with regard to 
the issues other than entitlement to an increased rating for 
the right knee disability.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was furnished with a VCAA notice letter 
pertaining to the left and right knee disability claims in 
June 2004.  The letter told him what evidence was needed to 
substantiate entitlement to an increased rating, what 
evidence VA would undertake to obtain and what evidence he 
was responsible for obtaining.  The letter did not explicitly 
tell him to submit all evidence in his possession, but did 
tell him to provide VA with sufficient information to obtain 
relevant records, and that it was his responsibility to 
ensure that VA received all requested records not in the 
possession of a Federal department or agency.  This 
information should have put him on notice as to the need to 
submit relevant records in his possession.

There was a timing deficiency, in that the June 2004 letter 
was sent after the initial rating decision in April 2004.  
The deficiency was cured by readjudication of the claim after 
the notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 1328 2006).

As service connection has been established, the first three 
notice elements of Dingess are substantiated.  The RO 
attempted to provide notice as to the effective date and 
rating elements in a supplemental statement of the case 
issued in December 2006.  VCAA notice cannot be provided in 
post-decisional documents, such as a supplemental statement 
of the case.  Mayfield v. Nicholson.  The June 2004 letter 
provided some information as to ratings by advising the 
veteran to submit evidence showing that the disability had 
worsened.  The absence of full notice on the rating or 
effective date elements is not prejudicial to the veteran 
because a rating increase beyond 20 percent is being denied, 
and no rating or effective date is being set.  George-Harvey 
v. Nicholson, 21 Vet. App. 334, 339 (2007) (VA may find a 
notice error to be non-prejudicial).

VA complied with its duty to assist the veteran with the 
development of the claims for increase by obtaining all 
pertinent identified records and affording him an 
examination.

Restoration

The record shows that a 20 percent evaluation was assigned 
for the veteran's right knee disability in a March 1988 
rating decision, effective from July 15, 1986.  This 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Code 5257.  A January 1999 rating decision increased 
the evaluation for the veteran's left knee disability to 60 
percent, effective June 23, 1998, under 38 C.F.R. § 4.71a, 
Code 5055.  A January 2000 rating decision established 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities, also 
effective from June 23, 1998.  See 38 C.F.R. §§ 3.321, 4.16.

The RO proposed in a July 2003 rating decision to reduce the 
disability evaluation for the left knee from 60 percent to 30 
percent, the evaluation for the right knee from 20 percent to 
10 percent, and to end the veteran's entitlement to a total 
rating based on individual unemployability.  The veteran was 
informed of this proposal on July 30, 2003, and given 60 days 
to respond.  The evaluations were decreased in an April 2004 
rating decision.  The effective date of all the reductions 
was July 1, 2004.  

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  The United States Court of Appeals for 
Veterans Claims (Court) has consistently held that when an RO 
reduces a veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2007); see Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2007).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a)(b).  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  
Similar protections are afforded to veteran's who have been 
awarded a total rating based on unemployability under 
38 C.F.R. § 3.343.  

Under 38 C.F.R. § 3.344(a)(b), the RO must find the 
following: (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown;5 Vet. App. 413, 419 (1993).

The provisions of 38 C.F.R. § 3.344(a)(b) provide certain 
procedural protections to the veteran in regards to 
reductions of rating evaluations.  The regulation is 
applicable if the evaluation was in effect more than five 
years at the time of the reduction in the April 2004 rating 
decision.  

The veteran's right knee evaluation had been in effect for 
nearly 17 years at the time of the proposed reduction.  The 
evaluation for the left knee and the total rating had been in 
effect for over five years at the time of the proposed 
reduction, and for over six years at the time the reductions 
became effective.  Clearly, the provisions of 38 C.F.R. § 
3.344 apply in this instance. 

Where a rating reduction was made without observance of law, 
the reduction must be vacated and the prior rating restored.  
Schafrath, 1 Vet. App. at 595.

The reductions are void because the provisions of 38 C.F.R. § 
3.344 were not considered.  The veteran was not given notice 
of 38 C.F.R. § 3.344 or 38 C.F.R. § 3.343 in the December 
2004 statement of the case.  The decision to reduce was not 
in accordance with law because the RO did not make a finding 
that the VA examination used as a basis for the reduction was 
as full and complete as the examination on which the 20 
percent rating was established.  There were also no findings 
that it was reasonably certain that the material improvement 
found would be maintained under the ordinary conditions of 
life.  

Similarly, there was no finding that employability was 
established by clear and convincing evidence.  38 C.F.R. 
§ 3.343(c).  The record indicates that the veteran was 
unemployed at the time of the termination of the total rating 
and has remained unemployed since.  The termination of the 
total rating is also void ab initio.

Accordingly, the 60 percent evaluation assigned for the left 
knee disability, the 20 percent evaluation assigned for the 
right knee disability, and the total rating based on 
individual unemployability are restored, effective July 1, 
2004. 

Increased Evaluation

The veteran contends not only that the reduction in 
evaluations for his knee disabilities was not proper, but 
that they have in fact increased in severity.  Therefore, the 
Board will also examine whether or not evaluations in excess 
of 60 percent for the left knee and 20 percent for the right 
knee are merited. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board also notes that the effects of factors such as pain 
on movement, weakened movement, excess fatigability, and 
incoordination must also be considered.  38 C.F.R. §§ 4.40, 
4.59.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Left Knee

The left knee disability has been evaluated under the rating 
code for knee replacement found at 38 C.F.R. § 4.71a, Code 
5055.  Under this code, a 100 percent evaluation is warranted 
for one year following implantation of a prosthesis.  The 
current 60 percent evaluation is appropriate when there are 
chronic residuals of severe painful motion or weakness in the 
affected extremity.  

The Board finds that there is no basis for an increased 
evaluation under this rating code.  There is no evidence that 
the veteran has even had replacement of his knee joint, so a 
100 percent evaluation is not warranted for a one year 
period.  38 C.F.R. § 4.71a, Code 5055.  Furthermore, there is 
no provision for an evaluation in excess of 60 percent for a 
knee disability under any of the rating codes for the knee 
and leg.  See 38 C.F.R. § 4.71a, Codes 5256-5263 (2007).  

The combined rating for a disability of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
Amputation of the leg at the middle or lower third of the 
distance from the perineum to the knee joint when measured 
from the perineum is evaluated as 60 percent disabling.  
38 C.F.R. § 4.71a, Code 5152 (2007).  Therefore, an 
evaluation in excess of 60 percent is precluded.  

The Board has considered entitlement to an evaluation in 
excess of 60 percent for the left knee on an extraschedular 
basis.  However, there is no evidence of frequent 
hospitalizations for the left knee, and the effects of this 
disability on his employability were considered in the award 
of the total rating.  Therefore, entitlement to an increased 
evaluation on an extraschedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  

Right Knee

The veteran's right knee disability is evaluated under the 
rating code for other impairment of the knee.  Impairment of 
the knee resulting in severe recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  Moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability is evaluated as 20 percent disabling.  
Slight impairment merits a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5257.

The rating codes for limitation of motion of the leg must 
also be considered. Flexion that is limited to 15 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees merits a 20 percent evaluation.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 60 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Normal range of motion is zero degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II. 

The October 2006 VA examination found that the right knee did 
not have any laxity or subluxation.  This does not equate to 
the severe impairment required for a 30 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.  Furthermore, the range of 
motion of the right knee was zero degrees of extension and 90 
degrees of flexion.  Thus, the extension was normal, and 
although flexion is reduced, it is not of such severity as to 
warrant even a zero percent evaluation.  38 C.F.R. § 4.71a, 
Code 5260.  

The veteran reported constant pain of his knee, but the 
examiner found that there was no additional loss of motion 
due to repetitive use due to pain, fatigue, weakness, or lack 
of endurance.  Therefore, these factors do not provide a 
basis for a higher evaluation.  38 C.F.R. §§ 4.40, 4.59.  A 
separate rating for limitation of motion has been considered, 
but is not appropriate as the limitation of motion does not 
meet the criteria for a zero percent rating.  Moreover, the 
X-ray findings for the right knee were normal.  See 
VAOPGCPREC 9-98.  Similarly, as the extension is normal, 
there is no basis for separate evaluations for extension and 
flexion.  See VAOPGCPREC 9-04.  Therefore, entitlement to an 
evaluation in excess of 20 percent for the right knee is not 
demonstrated. 


ORDER

The reduction in evaluation for chronic anteromedial rotary 
laxity of the left knee with reconstructive surgery was not 
proper, restoration of the 60 percent evaluation is granted 
effective July 1, 2004.

The reduction in evaluation for chronic anteromedial rotary 
laxity of the right knee was not proper, restoration of the 
20 percent evaluation is granted effective July 1, 2004.

The termination of a total rating on the basis of individual 
unemployability due to service connected disabilities was not 
proper, restoration of that rating is granted effective July 
1, 2004.  

An increased rating for chronic anteromedial rotary laxity of 
the left knee with reconstructive surgery above the 60 
percent rating is denied.

An increased rating for chronic anteromedial rotary laxity of 
the right knee above the 20 percent rating is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


